DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 10/3/2022 have been accepted. Claims 1-20 are still pending. Claims 1 and 11 are amended. Applicant’s amendments to the claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 7/1/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakchaure et al. (US PGPub 2019/0227749, hereafter referred to as Wakchaure) in view of Hosmani et al. (US PGPub 2020/0125447, hereafter referred to as Hosmani).
Regarding claim 11, Wakchaure teaches a system for scheduling read commands at a processor, the system comprising: a NAND memory device comprising an n x m array of NAND memory dies having n channels, wherein each channel of the n channels is communicatively coupled to m NAND memory dies, and each of the n x m NAND memory dies has a first plane and a second plane (Fig. 3-4B and Paragraphs [0025], shows the NAND flash device which can included a memory array of multiple memory dies which are further divided into multiple planes), the first plane and the second plane being independently accessible (Paragraph [0017], states that instructions for different planes can be done independently of each other), and a processor communicatively coupled to the NAND memory device, the processor comprising: logic configured to process read commands requesting data from the NAND memory device (Fig. 3 and Paragraph [0029] and [0033], show controller (processor) with logic that can perform read operations), and generate one or more memory commands from a command (Fig. 7A and Paragraphs [0049]-[0050], states that for a reset command to a die the command can be placed in the queue of plane 0 while several placeholder commands are generated and placed in the queues of the other dies), and a die queue for each of a first plane and a second plane of each NAND memory die of the n x m array (Fig. 5 and 6 and Paragraph [0039]-[0043], show the command queue setup with includes a master queue for each die as well as slave queues for each plane on the die), the processor configured to queue the one or more memory commands in the die plane queues, each of the die plane queues associated with a die plane in the n x m array of NAND memory dies (Fig. 7A and Paragraphs [0049]-[0050], as stated previously, states that for a reset command to a die the command can be placed in the queue of plane 0 while several placeholder commands are generated and placed in the queues of the other dies), and independently access the first plane and the second plane with a first die plane queue and a second die plane queue, respectively, for queueing commands received from a host, the processor configured to: receive at a host interface a first command to perform a first read on a destination die of the n x m array of NAND memory dies, determine the destination die and a first destination plane for the first read command (Fig. 6A and Paragraphs [0043]-[0045], show the process of receiving a read command from the host (Fig. 3 shows the host interface 320 used for communication and data transfer) that is then directed to a particular die master queue and then directed to the appropriate plane queue. This means that the controller has to determine the destination die and plane to ensure the command is placed in the correct queue and this is done when a command is received meaning it is done independently of placing the other commands in the specific plane queue); access the first die plane queue based on the memory commands corresponding to the first command; queue the memory commands corresponding to the first command to the first die plane queue associated with the destination die and the first destination plane (Fig. 7A and Paragraphs [0049]-[0050], as stated previously, states that for a reset command to a die the command can be placed in the queue of plane 0 while several placeholder commands are generated and placed in the queues of the other dies. The reset command is then executed meaning that the die, and thus the planes on the die are accessed to perform the reset), and execute, the memory commands from each of the plurality of die plane queues by an iterative execution of a memory command from a head of each of the plurality of die plane queues (Fig. 6A-6C and Paragraphs [0045]-[0047], show the process of performing read commands to two different planes that are at the head of their respective queues, which is done iteratively. One of ordinary skill in the art would recognize that if commands are sent to each plane then a command will be executed from the head of each queue. This is confirmed by Paragraph [0043] where the queues are stated as being FIFO).Wakchaure does not teach generating one or more memory commands from the read commands.
Hosmani teaches generating one or more memory commands from the read commands (Paragraph [0056], states that if an I/O transfer is a read operation that is to return data to a user (host) then multiple reads will be issued (generating one or more memory commands) to the associated stripes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wakchaure to use the RAID system and read command execution of Hosmani so as to provide a measure of fault tolerance to the system (Hosmani, Paragraph [0027]).
Regarding claim 12, Wakchaure and Hosmani teaches all the limitations to claim 11. Wakchaure further teaches the processor further configured to: receive a second command to perform a second read on the destination die, determine the destination die and a second destination plane of the second read command, and send the second read command to a die plane queue associated with the destination die and the second destination plane (Fig. 6B and Paragraph [0046], shows the receiving of another read command for a different plane on the same die and directing the command to the proper queue).
Regarding claim 13, Wakchaure and Hosmani teaches all the limitations to claim 12. Wakchaure further the processor further configured to: fetch the first read command from the first die plane queue according to a selection method, and fetch the second read command from the second die plane queue according to the selection method (Fig. 6A-6C, 9B and Paragraphs [0065]-[0066], show the timing of receiving and executing the read commands in a particular sequence (first in first out)).
Regarding claim 14, Wakchaure and Hosmani teaches all the limitations of claim 13. Wakchaure further teaches the processor further configured to: perform the first read of first data on the first destination plane of the destination die based on the first read command, and perform the second read of second data on the second destination plane of the destination die based on the second read command (Fig. 6A-6C and Paragraph [0045]-[0047], as stated in the rejections to claims 11-13, the process of receiving and executing two read commands to different planes is shown).
Regarding claim 15, Wakchaure and Hosmani teaches all the limitations of claim 14. Wakchaure further teaches the processor further configured to: perform the first read of the first data on the first destination plane in parallel with the second read of the second data on the second destination plane (Paragraph [0085], states the purpose of the invention is so that operations can perform independently and concurrently (in parallel) on the plane or group level).
Regarding claim 16, Wakchaure and Hosmani teaches all the limitations of claim 15. Wakchaure further teaches wherein the first die plane queue corresponds to a first plane of a first die of the in dies and a first channel of the n channels, and the second die plane queue corresponds to the second plane of the first die of the m dies and the first channel of the n channels (Fig. 6A-6B, show the plane queues for a specific die wherein each queue corresponds to a specific plane on the die).
Regarding claim 17, Wakchaure and Hosmani teaches all the limitations of claim 16. Wakchaure further teaches the processor further configured to: transmit the first read command and the second read command to the destination die over the first channel of the n channels to the first die of the m dies (Paragraph [0046], states that reads can be sent to the planes, meaning the reads are also sent to the die the planes belong to. Since channels being used as the communication structure are how flash memories are constructed it is inherent that the reads would be sent via the channels).
Regarding claims 1-7, claims 1-7 are the method claims associated with claims 11-17. Since Wakchaure and Hosmani teach all the limitations of claims 11-17, they also teach all the limitations of claims 1-7; therefore the rejections to claims 11-17 also apply to claims 1-7.


Claim 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakchaure and Hosmani in further view of Bensity (US PGPub 2018/0321945).
Regarding claim 18, Wakchaure and Hosmani teaches all the limitations of claim 13. Wakchaure and Hosmani does not teach the processor further configured to: determine a priority associated with the first read command, and send the first read command to a die plane priority queue with the determined priority.
Bensity teaches determine a priority associated with the first command and send the first command to a priority queue with the determined priority (Paragraph [0024]-[0027], states that submission queues can have priorities assigned to them and the commands in those queues can have priorities as well. That priority can either be assigned based on the queue the command is placed in or through other means). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wakchaure and Hosmani to use priority queues for commands as taught in Bensity so that commands may be executed based on the priority needs of the memory device or of the host device (Bensity, Abstract). 
Regarding claim 19, Wakchaure , Hosmani, and Bensity teach all the limitations of claim 18. Wakchaure further teaches queues for the n x m dies (Fig. 5 and 6 and Paragraph [0039]-[0043], as stated in the rejection of claim 1). Bensity further teaches priority queues (Paragraph [0024], as stated in the rejection to claim 18). The combination of and reason for combining are the same as those given in claim 18.
Regarding claim 20, Wakchaure and Hosmani teaches all the limitations of claim 13. Wakchaure and Hosmani does not teach wherein the selection method comprises a round-robin method.
Bensity teaches wherein the selection method comprises a round-robin method (Paragraph [0024], states that a round-robin method can be used as the selection method when determining the order to fetch and execute commands). Since both Wakchaure/Hosmani and Bensity teach using multiple queues it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the selection method of Wakchaure and Hosmani with that of Bensity to obtain the predictable result of wherein the selection method comprises a round-robin method.
Regarding claims 8-10, claims 8-10 are the method claims associated with claims 18-20. Since Wakchaure, Hosmani, and Bensity teach all the limitations of claims 18-20, they also teach all the limitations of claims 8-10; therefore the rejections to claims 18-20 also apply to claims 8-10.

	
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. The applicant argues that Wakchaure does not teach an iterative execution of the commands from the head of the queues. The examiner respectfully disagrees because the claims do not define or go into detail as to what constitutes an iteration. As seen in Fig. 6A-6C and Paragraphs [0045]-[0047] wherein a read is performed on one plane and then on another. The first read command can be considered the first iteration and the next read command can be considered the second iteration. Therefore an iterative execution of read commands from the head of the queues is performed and the rejection still holds. If the applicant wants the interpretation to be more in line with what is in paragraphs [0032]-[0039] of the specification then more detail is need. Simply saying an iterative execution is taking place is not enough as computers tend to operate in an iterative manner making the term itself very broad.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132